DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/22/2022 have been fully considered but they are not persuasive.
After reviewing the Naessens reference, it is determined that Naessens teaches in Fig. 23D the limitation of “wherein the microfluidic device is configured for detecting the physical or chemical property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel”.
In Fig. 23D, Naessens teaches input channel 114, the fillar formed in 130a, 130b, and output channel 116. Also Naessens teaches an illumination beam 108.
And, therefore, teaches wherein the microfluidic device is configured for detecting the physical as disclosed in paragraph [0002] or chemical as disclosed in paragraph [0001] property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel.
In paragraph [0007], Naessens teaches by forming the fillar, resulting the amount of sample. Therefore, this increases an S/N ratio for better detection efficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 – 17, 21 – 22, 28 – 31 and 35 – 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2573540 A1 (hereunder Kim, cited in IDS), and further in view of EP2953716 A1 (hereunder Jacobs, cited in the IDS), and Naessens (US2009/0323069 A1, cited in IDS filed on 10/25/2019)
With respect to independent claim 16, Kim teaches a microfluidic device 100 for detecting a characteristic of a fluid, the microfluidic device comprising:
a microfluidic channel channel portion 160 having at least an inlet 110 for receiving a fluid plug respectively an outlet 150 configured for removing a fluid plug, 
a flow distributor 160 for reorienting the fluid plug in such a way that the long axis of the fluid plug essentially is oriented perpendicular to the walls of the microfluidic channel, as opposed to its original orientation see Figs. 1A and 1B and paragraphs [0003,0051], in which the longer axis is oriented in the longitudinal direction of the narrower inlet channel see Figs. 1A and 1B, the width of the microfluidic channel being substantially larger than the width w of the inlet or outlet channel see Figs. 1A and 1B,
wherein the microfluidic device is adapted for detecting with at least one detector a physical or chemical property of the fluid see paragraph [0002], the microfluidic device being configured for detecting the property in a detection area reaction area 370 positioned across the microfluidic channel reaction portion 370 disposed within the channel portion; see paragraphs [0102 – 0107] and Fig. 9] in a width direction of the microfluidic channel see Fig. 9 and the microfluidic device being configured for having a detection area 370 positioned within a distance of an exit respectively entrance of the flow distributor being smaller than the width W of the microfluidic channel See paragraphs [0006, 0049,0107] and Fig. 9; the reaction portion 370 is positioned within the channel portion 330, between fluid resisting portions 360 and 365 in the longitudinal direction of the channel portion 330, where the channel portion has a width W considerably greater than its length L, resulting in a distance D between reaction portion and exit/entrance of the flow distributor 360/365 smaller than the channel width W.
In addition, D2 teaches in Fig. 2 and paragraph [0048 – 0050] a pillar based flow distributor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim in order to have desired flow distributor by a known device. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Kim is silent with the microfluidic device being configured to detecting the physical or chemical property in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam for determining an optical property of the sample, and the microfluidic device comprises a collimator and/or radiation guide configured for limiting the radiation in a confined detection region. 
Naessens teaches in Fig. 23d the microfluidic device being configured to detecting the physical or chemical property see paragraph [0120] in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and Fig. 7 wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam 108 for determining an optical property of the sample, and the microfluidic device comprises a collimator 206; see paragraph [0144] and/or radiation guide configured for limiting the radiation in a confined detection region. It is determined that Naessens teaches in Fig. 23D the limitation of “wherein the microfluidic device is configured for detecting the physical or chemical property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel”.
In Fig. 23D, Naessens teaches input channel 114, the fillar formed in 130a, 130b, and output channel 116. Also Naessens teaches an illumination beam 108.
And, therefore, teaches wherein the microfluidic device is configured for detecting the physical as disclosed in paragraph [0002] or chemical as disclosed in paragraph [0001] property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel.
In paragraph [0007], Naessens teaches by forming the fillar, resulting the amount of sample. Therefore, this increases an S/N ratio for better detection efficiencies.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs in order to have a microfluidic cell as an engineering design choice and determine desired chemical components in the cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution or applying a known technique to a known device (method or product) ready for improvement to yield predictable results in order to increase an S/N ratio (by increasing amount of sample) for better detection efficiencies in analyzing desired fluid samples. 
With respect to dependent claim 17, Kim teaches in paragraph [0050] wherein the width of the microfluidic channel in the detection area is at least 0.2 mm.
With respect to dependent claims 21 – 22, Jacobs teaches wherein the system is configured for coupling in radiation from a radiation source see paragraph [0055] and/or configured for coupling out radiation towards a detector using optical fibers and wherein the microfluidic device comprises a radiation source and/or an optical detector. Also, see the Fig. 7 of Naessens for the limitations of claims 21 – 22.
With respect to dependent claim 28, in paragraph [0001] Jacobs teaches wherein the microfluidic device comprises a chemical detector.
With respect to dependent claim 29, as discussed above Kim modified by Jacobs teaches a detection system comprising a microfluidic device according to claim 16.
With respect to dependent claim 30, Jacobs teaches wherein the system furthermore comprises one or more of an integrated radiation source in paragraph [0055], an integrated detector, a processor programmed for processing detection data and for deriving thereof a property of the sample fluid and an output configured for outputting a property of the sample fluid.
With respect to independent claim 31, as discussed above in the rejection justification to claim 1, Kim modified by Jacobs teaches a microfluidic device for detecting a characteristic of a fluid, the microfluidic device comprising: a microfluidic channel arranged, in terms of a flow, between an inlet for receiving a fluid plug and an outlet for removing a fluid plug, wherein the microfluidic channel includes a pillar-based flow distributor that extends within at least an inlet portion of the microfluidic channel, wherein the pillar-based flow distributor reorients the fluid plug in such a way that a long axis of the fluid plug is caused to be oriented transverse to walls of the microfluidic channel in a main channel of the microfluidic channel, wherein a width W of the microfluidic channel is larger than the width w of the inlet or the outlet and the inlet portion of the microfluidic channel is narrower than the main channel of the microfluidic channel, wherein the microfluidic device is adapted to detect with at least one detector a physical or chemical property of the fluid, the microfluidic device being configured to detect the property in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel as discussed above, and 
wherein the detection area 370 is positioned within a distance D of an exit or an entrance of the pillar-based flow distributor, the distance D being smaller than the width W of the microfluidic channel as shown in Fig. 9.
Kim is silent with the microfluidic device being configured to detecting the physical or chemical property in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam for determining an optical property of the sample, and the microfluidic device comprises a collimator and/or radiation guide configured for limiting the radiation in a confined detection region. 
Naessens teaches in Fig. 23d the microfluidic device being configured to detecting the physical or chemical property see paragraph [0120] in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and Fig. 7 wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam 108 for determining an optical property of the sample, and the microfluidic device comprises a collimator 206; see paragraph [0144] and/or radiation guide configured for limiting the radiation in a confined detection region. 
It is determined that Naessens teaches in Fig. 23D the limitation of “wherein the microfluidic device is configured for detecting the physical or chemical property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel”.
In Fig. 23D, Naessens teaches input channel 114, the fillar formed in 130a, 130b, and output channel 116. Also Naessens teaches an illumination beam 108.
And, therefore, teaches wherein the microfluidic device is configured for detecting the physical as disclosed in paragraph [0002] or chemical as disclosed in paragraph [0001] property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel.
In paragraph [0007], Naessens teaches by forming the fillar, resulting the amount of sample. Therefore, this increases an S/N ratio for better detection efficiencies.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs in order to have a microfluidic cell as an engineering design choice and determine desired chemical components in the cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution applying a known technique to a known device (method or product) ready for improvement to yield predictable results in order to increase an S/N ratio (by increasing amount of sample) for better detection efficiencies in analyzing desired fluid samples.
With respect to dependent claim 36, Naessens teaches in Fig. 7 wherein the microfluidic device further comprises a detector configured to detect an optical transmission or transmission spectrum of the sample in the confined detection region.
With respect to dependent claim 37, Naessens teaches wherein the microfluidic device further comprises a detector configured to detect an optical density, a reflectance as disclosed in paragraph [0027] or reflection spectrum, scattering, and or Raman spectra of the sample in the confined detection region.
Claims 23 – 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim modified by Jacobs and Naessens, and further in view of US 2002/0110839 A1 (hereunder Bach).
The teaching of Kim modified by Jacobs and Naessens has been discussed above.
With respect to dependent claim 23, Kim is silent with wherein the microfluidic device comprises a waveguide positioned in the microfluidic channel in a substantially width direction of the microfluidic channel, for inducing interaction of radiation travelling in the waveguide and a sample fluid in the microfluidic channel.
	In Fig. 23 Bach teaches waveguide excitation channel. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs and Naessens to provide excitation light through waveguides by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 24, Bach teaches in Abstract wherein the waveguide is arranged for inducing evanescent wave interaction with the sample fluid in the microfluidic channel.
With respect to dependent claims 25 – 26, Jacobs teaches in paragraph [0055] the microfluidic device comprises an electrical detector configured for detecting any of a resistance, an impedance, a capacitance or a current density and wherein the electrical detector comprises at least one working electrode and at least one counter electrode.
With respect to dependent claim 33, Jacobs teaches an electoral sensor, and therefore, the limitation of “wherein the height of the microfluidic channel at the position of the electrical detector is smaller than on average in the remaining part of the microfluidic channel” is determined to be obvious as an engineering design choice because of the various shape in Naessens.
Claims 27, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2573540 A1 (hereunder Kim, cited in IDS), and further in view of EP2953716 A1 (hereunder Jacobs, cited in the IDS), and Naessens (US2009/0323069 A1, cited in IDS filed on 10/25/2019) and Prieto (US 2013/00298812 A1)
With respect to dependent claim 27, Kim is silent with wherein the height of the microfluidic channel at the position of the electrical detector is substantially smaller than on average in the remaining part of the microfluidic channel. However, Naessens teaches various designs of microfluidic channel. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs and Naessens in order to have a desired cell as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Kim teaches a microfluidic device 100 for detecting a characteristic of a fluid, the microfluidic device comprising:
a microfluidic channel channel portion 160 having at least an inlet 110 for receiving a fluid plug respectively an outlet 150 configured for removing a fluid plug, 
a flow distributor 160 for reorienting the fluid plug in such a way that the long axis of the fluid plug essentially is oriented perpendicular to the walls of the microfluidic channel, as opposed to its original orientation see Figs. 1A and 1B and paragraphs [0003,0051], in which the longer axis is oriented in the longitudinal direction of the narrower inlet channel see Figs. 1A and 1B, the width of the microfluidic channel being substantially larger than the width w of the inlet or outlet channel see Figs. 1A and 1B,
wherein the microfluidic device is adapted for detecting with at least one detector a physical or chemical property of the fluid see paragraph [0002], the microfluidic device being configured for detecting the property in a detection area reaction area 370 positioned across the microfluidic channel reaction portion 370 disposed within the channel portion; see paragraphs [0102 – 0107] and Fig. 9] in a width direction of the microfluidic channel see Fig. 9 and the microfluidic device being configured for having a detection area 370 positioned within a distance of an exit respectively entrance of the flow distributor being smaller than the width W of the microfluidic channel See paragraphs [0006, 0049,0107] and Fig. 9; the reaction portion 370 is positioned within the channel portion 330, between fluid resisting portions 360 and 365 in the longitudinal direction of the channel portion 330, where the channel portion has a width W considerably greater than its length L, resulting in a distance D between reaction portion and exit/entrance of the flow distributor 360/365 smaller than the channel width W.
In addition, D2 teaches in Fig. 2 and paragraph [0048 – 0050] a pillar based flow distributor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim in order to have desired flow distributor by a known device. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Kim is silent with the microfluidic device being configured to detecting the physical or chemical property in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam for determining an optical property of the sample, and the microfluidic device comprises a collimator and/or radiation guide configured for limiting the radiation in a confined detection region. Naessens teaches in Fig. 23d the microfluidic device being configured to detecting the physical or chemical property see paragraph [0120] in a detection area positioned across the microfluidic channel in a width direction of the microfluidic channel and Fig. 7 wherein the microfluidic device is configured for providing an interaction between the sample and a radiation beam 108 for determining an optical property of the sample, and the microfluidic device comprises a collimator 206; see paragraph [0144] and/or radiation guide configured for limiting the radiation in a confined detection region. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs in order to have a microfluidic cell as an engineering design choice and determine desired chemical components in the cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution applying a known technique to a known device (method or product) ready for improvement to yield predictable results in order to increase an S/N ratio (by increasing amount of sample) for better detection efficiencies in analyzing desired fluid samples.
It is determined that Naessens teaches in Fig. 23D the limitation of “wherein the microfluidic device is configured for detecting the physical or chemical property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel”.
In Fig. 23D, Naessens teaches input channel 114, the fillar formed in 130a, 130b, and output channel 116. Also Naessens teaches an illumination beam 108.
And, therefore, teaches wherein the microfluidic device is configured for detecting the physical as disclosed in paragraph [0002] or chemical as disclosed in paragraph [0001] property by measuring in a transverse direction with respect to the average flow direction in the microfluidic channel.
In paragraph [0007], Naessens teaches by forming the fillar, resulting the amount of sample. Therefore, this increases an S/N ratio for better detection efficiencies.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs in order to have a microfluidic cell as an engineering design choice and determine desired chemical components in the cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution applying a known technique to a known device (method or product) ready for improvement to yield predictable results in order to increase an S/N ratio (by increasing amount of sample) for better detection efficiencies in analyzing desired fluid samples.
Kim is silent with wherein the microfluidic device comprises an electrical detector configured for detecting any of a resistance, an impedance, a capacitance or a current density.
Prieto teaches in paragraph [0005] electrical sensor measuring impedance (see Claim 2 of Prieto). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim modified by Jacobs and Naessens in order to determine chemical properties of desired sample by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 32, Prieto teaches in paragraph [0005] wherein the electrical detector comprises at least one working electrode and at least one counter electrode.
With respect to dependent claim 34, Prieto teaches an electrical sensor as discussed above and as discussed above Naessens teaches various geometries of microfluidic cells. The limitation of “wherein the height of the microfluidic channel at the position of the electrical detector is smaller than on average in the remaining part of the microfluidic channel” is within the ordinary skilled art as an engineering design choice. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884